UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 9, 2014 Orchid Island Capital, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 001-35236 27-3269228 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (772) 231-1400 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On December 9, 2014, Orchid Island Capital, Inc. (the “Company”) announced that on December 9, 2014 the Board of Directors of the Company declared a dividend for the month of December 2014 of $0.18 per share to be paid on December 30, 2014 to holders of record on December 26, 2014 with an ex-dividend date of December 23, 2014.In addition, the Company announced certain details of its MBS portfolio as of November 28, 2014 as well as certain other information regarding the Company.A copy of the Company’s press release announcing the dividend and the other information regarding the Company is attached hereto as Exhibit 99.1 and incorporated herein by this reference. Caution About Forward-Looking Statements. This Current Report on Form 8-K contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward looking statements are based upon the Company’s present expectations, but the Company cannot assure you that actual results will not vary from the expectations contained in the forward-looking statements. Investors should not place undue reliance upon forward looking statements. For further discussion of the factors that could affect outcomes, please refer to the "Risk Factors" section of the Company's Form 10-K for the year ended December 31, 2013.All forward-looking statements speak only as of the date on which they are made. New risks and uncertainties arise over time, and it is not possible to predict those events or how they may affect the Company. Except as required by law, the Company is not obligated to, and does not intend to, update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits Exhibit No. Description Press Release dated December 9, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 9, 2014 ORCHID ISLAND CAPITAL, INC. By: /s/ Robert E. Cauley Robert E. Cauley Chairman and Chief Executive Officer INDEX TO EXHIBITS Exhibit No. Description Press Release dated December 9, 2014
